DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 06/08/2021.


Elected Species


    PNG
    media_image1.png
    530
    633
    media_image1.png
    Greyscale


As search of the prior art did not show the elected species, under MPEP 803.02, the search was expanded to find an examinable species. No examinable species was found. The restriction requirement is therefore withdrawn.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the quantum dot device of claim 1; the method of claim 18.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Ko (US 2014/0302627) teaches organic light emitting display device, an anode may be formed on a substrate, and a hole injection layer (HIL) may be formed on the anode. A hole transport layer (HTL) may be formed on the HIL. An emitting layer (EML) may be formed on the HTL. The EML may be formed using (utilizing) a quantum dot having a size above about 10 nm and including a core, a first shell and a second shell substantially enclosing the core, and a ligand formed on a surface of the second shell. An electron transport layer (ETL) may be formed on the EML, and a cathode may be formed on the ETL (paragraph 26).
The office notes that Ko teaches a quantum dot layer between the hole transporting layer and the cathode as required by independent claims 1 and 13. However, the hole transporting layer does not contain a hole transporting material and an electron transporting material as required by independent claims 1 and 18. Additionally, Ko fails to teach a difference between a lowest unoccupied molecular orbital (LUMO) energy level of said electron transport material and a lowest unoccupied molecular orbital (LUMO) energy level of the quantum dot layer is about 0.5 electron volts or less, as required by independent claims 1 and 18.
Ko fails to teach, suggest or offer guidance that would render obvious modifying the device to arrive at the limitations of independent claims 1 and 18.
Claims 1-20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786